Title: Treasury Department Circular to the Governors of the States, 26 September 1789
From: Hamilton, Alexander,Treasury Department
To: Governors of the States


Treasury DepartmentSeptember 26th. 1789
Sir
In obedience to an order of the House of Representatives of the 21st. Instant (Copy of which I have the honor to enclose) it becomes my duty to request your Excellency to procure and transmit to this Office the Documents and Information therein required.
As the next Session of the Legislature will be on the first monday of January ensuing, it is greatly to be wished that the whole of the above Statements may be forwarded to this Office before that day; particularly the Statement of the Loan Office Certificates or other public Securities of the United States which may be in the Treasury of your State.
This last Statement is immediately necessary to enable me to prepare with the requisite accuracy, the plan referred to in other resolutions of the House of the same date with those abovementioned, a Copy of which is likewise inclosed for your information.
It would be adviseable to transmit at the same time as accurate a Statement as can be made of the Interest (if any) which the State may have paid on the Evidences of the public Debt abovementioned.
I have the honor to be   Your Excellency’s most Obedt. humble servt.
A HamiltonSecy of the Treasury
